Title: Richard Henry Lee to Virginia Delegates, 12 June 1781
From: Lee, Richard Henry
To: Virginia Delegates


Dear Gentlemen
Chantilly, June the 12th. 1781
I am not informed who of our Delegates remain at Congress and therefore this letter is addressed to you whom I have good reason to suppose are yet there. The unhappy crisis of our countrys fate demands the closest attention of all her sons, and calls for the united wisdom and the strongest exertions of all others who may be affected by our ruin. I suppose you have been informed of the junction of the enemies forces on James river and of many of their subsequent movements—that they have quickly mounted a very formidable Cavalry by seising on all the fine horses in that part of our country where most they abound to the number of 5 or 600. Being thus provided, and greatly superior in numbers and quality of troops to the Marquis, they moved as if intending to cross the Country to Fredericksburg, our army keeping at a prudent distance advanced upon their left or western flank. The Marquis proceeding forward in daily expectation of being joined by Gen. Waynes long, very long delayed force, approached Rappahanock above Falmouth, when the enemy halted their main body in the forks of Pomunkey, & detatched 500 Cavalry with an Infantryman behind each to Charlottsville where our unformed Assembly was collecting by adjournment from Richmond. The two houses were not compleated, and Mr. Jefferson had resigned his office & retired, as some of our dispersed Delegates report, when the enemy entered Charlottsville this day Sennight and dispersed the whole taking Mr. Digges the Lieut. Governor, prisoner & some Delegates—Mr. Lyons the Judge & many others. I find that several of the Delegates have returned home dispersing the news of our misfortune & their disgrace without expressing a thought about any future collection of the Legislature. It seems that our Stores were collected in the North fork of James river, below Charlottsville & not above 40 miles from where the main body of the enemies army had placed themselves—that these Stores were under protection of Baron Steuben with 7 or 800 new Levies—these then being nearly between the enemies horse above & their army below which had moved towards the North fork, it remains extremely probable that the Barons force & the Stores are one or both e’er now destroyed. You will then judge of the situation of this country, without either executive or Legislative authority, every thing in the greatest possible confusion, the enemy far superior in force to that with the Marquis, and practising every thing that force and fraud can contrive. I do give it to you gentlemen as my serious opinion, uninfluenced by vain apprehensions, that if immediate and powerful interposition does not take place, commensurate to the certain danger, that all the country below the Mountains will be in the power of the enemy in a few months. It is true that we have in Virginia a number of Men much greater than the enemies force, but it is alas true that their dispersed, unarmed, and unadvised condition; without government, and without system of any kind, renders them an easy prey to the combined force and concerted system of our enemies.
Upon the principle therefore of duty to my country, and deep affection for the liberties of America I have ventured to give you this intelligence of our true state, and mean to close it with my opinion of the remedy best fitted, and most likely to baffle the designs of our enemies and to secure the liberty of this country. In the popularity, the judgement, and the experience of Gen. Washington we can alone find the remedy. Let Congress send him immediately to Virginia, and as the head of the Foederal Union let them possess the General with Dictatorial power until the general Assembly can be convened, and have determined upon his powers and let it be recommended to the Assembly when met to continue this power for 6, 8, or 10 months as the case may require. The General should be desired, on his arrival here, to call a full meeting of the Legislature where he shall appoint to consider of the above plan. Both antient and modern times furnish precedents to justify this procedure, but if they did not, the present necessity not only justifies but absolutely demands the measure. In the winter of 1776 Congress placed such powers in the General, and repeated the same thing (if I mistake not), with regard to Pennsylvania in 1777 after its new government was formed & organised. There is no time to be lost gentlemen in this business, for the enemy are pushing their present advantages with infinite diligence and art. The efforts of this country have certainly not been equal to its powers, but however feeble they may have been under republican government, you may be assured that when it shall come under the sword of a Conqueror, such resources and such power will appear from Virginia as to put the liberties of the rest of N. America in eminent peril. The inferiority of our Army here to that of the enemy renders it very necessary that 2 or 3000 regulars be sent with the General, or at least to follow him quickly, and if they are to be got, accoutrements for 1000 horse, with a good supply of Arms & Ammunition for Infantry. The better to distract us, and keep our force divided, the Armed vessels of the enemy are pushing vigorously into the rivers, and committing depredations on the shores both of Bay & rivers. Is it not possible, by any solicitation to procure a superior Marine force for these southern waters. It is reported here that Gen. Wayne has objections to Act under the Marquis’s command—if there should be any disagreement, or any objection of this kind, the consequences are too obvious to escape your notice—And will furnish an auxiliary reason for the Commander in chief coming here, if any additional reason can be requisite, when the very being of the State certainly demands it.
I am dear gentlemen sincerely and affectionately yours
Richard Henry Lee
P.S. By the Delegates who have returned from Charlottesville it is supposed that the last remaining press in this Country has been taken by the Enemy as it was sent out of Town but a few hours before the light Horse entered. I reckon the want of a press here a most essential injury to our Cause & Country. Should the commander in chief come here upon the plan above mention’d he will find himself much distressed for want of a press thro’ which to communicate his desires to the People; I submit it to you therefore whether every nerve ought not be strain’d to get a press immediately removed to Winchester or Stanton in this State, even tho’ it should be furnish’d with but a moderate collection of Tipes it may answer the above purposes and furnish the public with a small Gazette to convey intelligence, the People being now destitute of information and left a prey to Tory lies and bad influences. What is become of Dunlap and his Press which ought to have been here long since? Be pleased to fill up the direction of the letters for Gen. Washington and forward them securely—R. H. Lee